Allowability Notice
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-18 and 20-32 are allowed. 

	Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: As to claim 1, the following
limitations are novel and not obvious over the art of record in combination with the remaining
limitations “transitioning into a sleep mode of a discontinuous reception cycle, wherein the discontinuous reception cycle includes an ON-duration during which the UE is to wake up from the sleep mode to monitor for transmissions from a network device, and wherein the UE transitions to the sleep mode after the ON-duration; identifying, while in the sleep mode and at a second time after the first time, that uplink data is present for transmission from the UE, wherein an elapsed time between the first time and the second time is less than a threshold value; and transmitting a request to the network device for uplink resources for transmission of the uplink data, wherein the request is transmitted before receiving a subsequent reference signal based at least in part on the elapsed time being less than the threshold value “. 

As to claims 2-5, 7-12 and 13, the claims are allowed as being dependent from an allowable claim.

As to claim 14, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 15-18, 20-25 and 26, the claims are allowed as being dependent from an allowable claim.

As to claim 27, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 28, 29, 31 and 32, the claims are allowed as being dependent from an allowable claim.

As to claim 30, the claim are allowed as applied to claim 1 above with similar limitations.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467